Citation Nr: 0804166	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease and degenerative joint 
disease of the lumbar spine.  

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  

3.  Entitlement to a compensable evaluation for neuropathy 
and radiculopathy of the left arm.  

4.  Entitlement to an evaluation in excess of 10 percent for 
thoracic spine strain.  

5.  Entitlement to service connection for a left big toe 
condition, including as secondary to the service-connected 
disability of degenerative disc disease and degenerative 
joint disease of the lumbar spine.  

6.  Entitlement to service connection for numbness of the 
right lower extremity, including as secondary to the service-
connected disability of degenerative disc disease and 
degenerative joint disease of the lumbar spine.  

7.  Entitlement to service connection for neuropathy, right 
arm, including as secondary to the service-connected 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  

8.  Entitlement to service connection for a left shoulder 
condition, including as secondary to the service-connected 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  

9.  Entitlement to service connection for a right shoulder 
condition, including as secondary to the service-connected 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  

10.  Entitlement to service connection for numbness of the 
left lower extremity, including as secondary to the service-
connected disability of degenerative disc disease and 
degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served in the Air National Guard from June 1976 
to October 1976, May 1984 to July 1985, and from March 1986 
to December 1987.  He also served with the Air Force from 
September 7, 1991 to September 8, 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and April 2006 rating decisions, and 
an August 2006 Decision Review Officer (DRO) decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in October 2006, the 
veteran indicated that he wanted to have a Board hearing in 
Washington, DC (central office hearing).  The RO scheduled a 
hearing for December 4, 2007.  On December 4, 2007, the 
veteran submitted a personal statement indicating that he 
wished to withdraw his hearing request.  The Board finds that 
his hearing request has been withdrawn, and there is no 
hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2007).


FINDING OF FACT

On December 4, 2007, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran that he wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  On December 4, 
2007, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran requesting a 
withdrawal of his appeal.  Additionally, per interview with 
the veteran on December 12, 2007, the veteran's 
representative submitted a January 2008 statement indicating 
that the veteran wished to withdraw all issues on appeal.  
Therefore, the veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal as to entitlement to an initial evaluation in 
excess of 10 percent for degenerative disc disease and 
degenerative joint disease of the lumbar spine is dismissed.  

The appeal as to entitlement to an evaluation in excess of 20 
percent for degenerative disc disease and degenerative joint 
disease of the cervical spine is dismissed.  

The appeal as to entitlement to a compensable evaluation for 
neuropathy and radiculopathy of the left arm is dismissed.  

The appeal as to entitlement to an evaluation in excess of 10 
percent for thoracic spine strain is dismissed.  

The appeal as to entitlement to service connection for a left 
big toe condition, including as secondary to the service-
connected disability of degenerative disc disease and 
degenerative joint disease of the lumbar spine is dismissed.  

The appeal as to entitlement to service connection for 
numbness of the right lower extremity, including as secondary 
to the service-connected disability of degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
dismissed.  

The appeal as to entitlement to service connection for 
neuropathy, right arm, including as secondary to the service-
connected degenerative disc disease and degenerative joint 
disease of the cervical spine is dismissed.  

The appeal as to entitlement to service connection for a left 
shoulder condition, including as secondary to the service-
connected degenerative disc disease and degenerative joint 
disease of the cervical spine is dismissed.  

The appeal as to entitlement to service connection for a 
right shoulder condition, including as secondary to the 
service-connected degenerative disc disease and degenerative 
joint disease of the cervical spine is dismissed.  

The appeal as to entitlement to service connection for 
numbness of the left lower extremity, including as secondary 
to the service-connected disability of degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
dismissed.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


